IN THE SUPREME COURT OF THE STATE OF NEVADA


                  LUXX LIGHTING, INC.,                                     No. 84368
                  Petitioner,
                  vs.
                  THE EIGHTH JUDICIAL DISTRICT
                  COURT OF THE STATE OF NEVADA,
                  IN AND FOR THE COUNTY OF
                                                                           F LE
                  CLARK; AND THE HONORABLE                                 OCI 11 2022
                  NADIA KRALL, DISTRICT JUDGE,                                      BF:nwN
                  Respondents,                                        CL       'UPREMe COURT

                  and                                                       DEPUTY í. RK

                  FOHSE, INC.,
                  Real Party in Interest.

                                       ORDER DENYING PETITION
                             This original petition for a writ of prohibition challenges a
                 district court order denying a motion for judgment on the pleadings. Having
                 considered the petition, answer, and reply, we conclude that our
                 intervention is not warranted at this time.
                             Because a writ petition seeks extraordinary relief, the
                 consideration of the petition is within our sole discretion. Okada v. Eighth
                 Judicial Dist. Court, 134 Nev. 6, 8, 408 P.3d 566, 569 (2018). When there
                 is no "plain, speedy, and adequate remedy in the ordinary course of law,"
                 NRS 34.170, a writ of prohibition may be available to "arrest[                the
                 proceedings of any tribunal . . . exercising judicial functions, when such
                 proceedings are without or in excess of the jurisdiction of such tribunal,"
                 NRS 34.320; Daane v. Eighth Judicial Dist. Court, 127 Nev. 654, 655, 261
                 P.3d 1086, 1087 (2011.).
                             As a general rule, we will not entertain a writ petition that
                 challenges a district court order denying a motion for judgment on the
                 pleadings. Chur v. Eighth Judicial Dist. Court, 136 Nev. 68, 70, 458 P.3d
SUPREME COURT
            OF
        NEVADA


( 0)   I947.A
                                                                              2.i_ -5206Z
                336, 339 (2020). And we are not convinced that this petition implicates any
                exception to that general rule. See id. (reviewing such orders only where
                "(1) no factual dispute exists and the district court is obligated to [grant the
                motion] pursuant to clear authority under a statute or rule; or (2) an
                important issue of law needs clarification and considerations of sound
                judicial economy and administration militate in favor of granting the
                petition"). First, petitioner has not demonstrated that the district court was
                obligated to grant the motion under clear legal authority. Petitioner moved
                for judgment on the pleadings on the ground that the district court lacked
                jurisdiction over petitioner. A defendant may use a motion for judgment on
                the pleadings "to raise various rule 12(b) defenses regarding procedural
                defects." Alexander v. City of Chicago, 994 F.2d 333, 336 (7th Cir. 1993).
                But this is limited to "only certain procedural defenses after the close of the
                pleadings, as authorized by Rule 12(h)(2) and (3)." Mussat v. Enclarity, Inc.,
                362 F. Supp. 3d 468, 472 (N.D. Ill. 2019); see 5C Charles A. Wright and
                Arthur R. Miller, Federal Practice and Procedure § 1367 (3d ed. 2018).
                Because NRCP 12(h)(2) and (3) do not include the defense of a lack of
                personal jurisdiction, a motion for judgment on the pleadings cannot be
                used to assert that defense. See Mussat, 362 F. Supp. 3d at 472 (concluding
                that "the only 12(b) defenses that may properly be brought after the close of
                pleadings in a 12(c) motion" include a failure to state a claim upon which
                relief can be granted, failure to join a necessary party, and lack of subject
                matter jurisdiction); 5C Wright & Miller, supra, § 1367 (explaining "that


                      r`Federal cases interpreting the Federal Rules of Civil Procedure are
                strong persuasive authority, because the Nevada Rules of Civil Procedure
                are based in large part upon their federal counterparts." McClendon v.
                Collins, 132 Nev. 327, 330, 372 P.3d 492, 494 (2016) (internal citation and
                quotation marks omitted).
SUPREME COURT
        OF
     NEVADA

                                                       2
i0) 1,47A
                the defenses of failure to state a claim upon which relief can be granted,
                failure to join a party under Rule 19 without whom the action cannot
                proceed, and failure to state a legal defense to a claim may be raised on a
                motion for judgment on the pleadings"). Second, because petitioner can
                move for an evidentiary hearing on personal jurisdiction or challenge it at
                trial (provided it has not been waived), considerations of sound judicial
                economy and administration do not militate in favor of granting the
                petition.2 See Trump v. Eighth Judicial Dist. Court, 109 Nev. 687, 693-94,
                857 P.2d 740, 744-45 (1993) (discussing the different manners a defendant
                may challenge personal jurisdiction before and at trial). For these reasons,
                we
                              ORDER the petition DENIED.3



                                                                     C.J.
                                          arraguirre


                                                                                       Sr.J.
                Herndon




                      2 Theparties dispute whether petitioner waived personal jurisdiction,
                see Superpurnper, Inc. v. Leonard, Tr. for Bankr. Est. of Morabito, 137 Nev.,
                Adv. Op. 43, 495 P.3d 101, 106 (2021) (holding that personal jurisdiction is
                an affirmative defense which is waived if not raised in the responsive
                pleading), but we do not reach this issue because the district court order
                does not explicitly address it. See 9352 Cranesbill Tr. v. Wells Fargo Bank,
                136 Nev. 76, 82, 459 P.3d 227, 232 (2020) (providing that "this court will not
                address issues that the district court did not directly resolve").

                      3The   Honorable Mark Gibbons, Senior Justice, participated in the
                decision of this matter under a general order of assignment.
SUPREME COURT
      OF
    NEVADA


p)) PAM
                                                       3
                  cc:   Hon. Nadia Kra11, District Judge
                        Snell & Wilmer, LLP/Las Vegas
                        Lamkin IP Defense
                        Simons Hall Johnston PC/Reno
                        Eighth District Court Clerk




SUPREME COURT
           OF
         NEVADA


(_.» I     \
                                                      4